Madsen, J.
(dissenting)
¶36 The majority correctly articulates the competency standard and emphasizes that an inquiry into competence is distinct from an inquiry into disability accommodations. Nonetheless, the majority concludes that the trial court did not blend these two inquiries. I respectfully disagree. In this case, the trial court erroneously evaluated Alexander Ortiz-Abrego’s competency and need for disability accommodations as one and the same. To be sure, our courts must ensure both that a defendant is competent to stand trial and that he has the necessary accommodations to allow him to exercise his constitutional rights, but these are two separate legal inquiries. Because the trial court blended the two inquiries together, it applied the wrong standard for competency and thus abused its discretion.
¶37 We review a trial court’s competency decision for an abuse of discretion. State v. Ortiz, 104 Wn.2d 479, 482, 706 P.2d 1069 (1985). A court abuses its discretion when its decision is manifestly unreasonable or based on untenable grounds or reasons. State v. Sisouvanh, 175 Wn.2d 607, 623, 290 P.3d 942 (2012). Although this wide discretion permits a trial court to operate within a range of acceptable choices, the reviewing court retains authority to “clarify and refine the outer bounds of the trial court’s available range of choices and, in particular, to identify appropriate legal standards.” Id. We review de novo whether a court applied the correct legal standard, and when a court applies an erroneous legal standard, it abuses its discretion as a matter of law. Id.
*415¶38 As the majority explains, the due process clause of the Fourteenth Amendment guarantees a fundamental right not to stand trial unless one is legally competent. State v. Wicklund, 96 Wn.2d 798, 800, 638 P.2d 1241 (1982) (citing Drope v. Missouri, 420 U.S. 162, 172, 95 S. Ct. 896, 43 L. Ed. 2d 103 (1975)); U.S. Const, amend. XIV. In Washington, a person is competent to stand trial if he or she has the capacity to understand the nature of the proceedings and assist in his or her defense. Ortiz, 104 Wn.2d at 482 (citing RCW 10.77.010(6), .050). “Requiring that a criminal defendant be competent has a modest aim: It seeks to ensure that he has the capacity to understand the proceedings and to assist counsel.” Godinez v. Moran, 509 U.S. 389, 402, 113 S. Ct. 2680, 125 L. Ed. 2d 321 (1993).
¶39 Disability accommodations, on the other hand, are not aimed at a defendant’s capacity to understand. Rather, accommodations serve to safeguard a defendant’s rights under the Sixth Amendment to confront witnesses and be present during trial and preserve a defendant’s equal protection rights under the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. §§ 12101-12213. See State v. Gonzalez-Morales, 138 Wn.2d 374, 379, 979 P.2d 826 (1999) (citing U.S. Const. amend. VI); 42 U.S.C. § 12101(b)(4) (Congress invoking its power to enforce the Fourteenth Amendment to address discrimination against persons with disabilities through the ADA). As to the Sixth Amendment right, one federal court has explained, “[T]he Sixth Amendment right to participate in one’s own trial encompasses the right to reasonable accommodations for impairments to that participation.” United States v. Crandall, 748 F.3d 476, 481 (2d Cir. 2014) (concerning hearing impairments). But even then, “the Sixth Amendment does not create an absolute right to the elimination of all difficulties or impairments that may hinder a criminal defendant’s capacity to perfectly comprehend, and participate in, court proceedings. Perfect participation by a criminal defendant is optimal, but perfection is not required by the Sixth Amend*416ment.” Id. (citing McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553, 104 S. Ct. 845, 78 L. Ed. 2d 663 (1984)).
¶40 The ADA provides that “no qualified individual with a disability shall, by reason of such disability, be excluded from participation in or denied the benefits of the services, programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. State and local courts are public entities under the ADA. See 42 U.S.C. § 12131(1). If a person with a qualifying disability requests an accommodation, a public entity must provide it unless it will fundamentally alter the nature of the service or create an undue financial or administrative burden on the public entity. 28 C.F.R. §§ 35.150(a)(3), 35.164.
¶41 In this case, the trial court used neither the Sixth Amendment nor the ADA to address the proposed accommodations for Ortiz-Abrego’s learning disability. Instead, it blended its concerns about disability accommodations into its competency evaluation. By erroneously blending these legal inquiries, the trial court necessarily abused its discretion. Further, we must emphasize that not only are these separate legal inquiries, but keeping them separate ensures that defendants with disabilities are accorded their rights under the Sixth Amendment and the ADA and are treated with respect in our judicial system.
¶42 The majority recognizes that a defendant’s competence to stand trial and the need for disability accommodations at trial are distinct. But it reasons that the trial court’s discussion of the proposed accommodations were not “integral” to its finding of incompetence, so such discussion was simply surplusage. Majority at 409. The trial court’s conclusions of law, however, demonstrate that we cannot separate the discussion of accommodations from the court’s conclusion of incompetency:
1. I find by the preponderance of the evidence that at the time of trial, the defendant understood the charges made against him. I have significant doubts about the defen*417dant’s ability to appreciate his peril, but I cannot make the finding that he lacks this ability because it is possible that a more skilled attorney utilizing the type of accommodations suggested by Dr. Judd could have helped the defendant understand this.
2. However, because none of the accommodations Dr. Judd-suggested. were made, I find by a preponderance of the evidence that the defendant was unable to understand the trial process, the testimony of witnesses, and argument as a result of the combination of his borderline intellectual functioning and his auditory processing disability. Therefore, I find that he lacked the capacity to assist his attorney in the absence of the accommodations outlined by Dr. Judd, as set forth in Exhibit 4.
3. I find by a preponderance of the evidence that the defendant was not competent to stand the trial we gave him, because he was not capable of properly understanding the nature of the trial proceeding or rationally assisting his legal counsel in the defense of his cause.
4. I find that the defendant is not competent to be sentenced because even if the Court were to adopt the accommodations recommended, by Dr. Judd, he did not understand the proceeding that lead to his conviction.
Clerk’s Papers at 346-47 (emphasis added). Three of the four conclusions of law explicitly gave the lack of accommodations as the reason for the court’s competency decision. I cannot read these conclusions and find, as the majority does, that the lack of accommodations was not integral to the court’s decision. Instead, these conclusions demonstrate that the trial court—motivated by concerns about Ortiz-Abrego’s learning disability—erroneously relied on competency to address its concerns.
¶43 Rather than focusing on capacity to understand and assist, as is required under a competency analysis, the trial court found that looking back, accommodations would have increased Ortiz-Abrego’s ability to “properly” understand and “rationally” assist his legal counsel. This again evidences that the trial court did not apply the traditional competency *418standard. In evaluating competency, the question is not whether a defendant has a proper understanding or can rationally assist counsel; the question instead modestly asks whether that defendant has the bare capacity to understand and assist. See Godinez, 509 U.S. at 402. Under the ADA and the Sixth Amendment, it may be well within the trial court’s discretion to provide accommodations that allow a defendant a higher level of understanding and participation—and we should encourage trial courts to conduct these inquiries. But trial courts must use those legal avenues, rather than heightening the modest aim of competency to meet those same needs.
¶44 I do not intend to discount the concerns that the trial court had for Ortiz-Abrego and preserving his rights. Instead, my focus is on the vehicle by which the court addressed those concerns: the competency standard. Perhaps under the Sixth Amendment or ADA, accommodations would have aided Ortiz-Abrego in having a fairer trial. But that does not mean he was incompetent under our current standards. It is, in fact, of questionable utility to a defendant with a disability for a court to apply a competency standard to disability. See Keri K. Gould, And Equal Protection for All . . . The Americans with Disabilities Act in the Courtroom, 8 J.L. & Health 123, 142-45 (1993-94). A defendant with a disability may unnecessarily be declared incompetent and confined to a psychiatric center until found competent—a diagnosis that may never materialize—when accommodations, rather than competency restoration, would have helped preserve that defendant’s right to a fair and speedy trial. Id. at 144-45.
¶45 I am also concerned about the harmful, systemic effect that utilizing competency to address the needs of defendants with disabilities may have in our judicial system. We do not want to make the statement that defendants with disabilities do not have the capacity to understand and assist. Rather, we must examine how, in line with the ADA, we can structure court proceedings to allow for the maxi*419mum participation and fairness to defendants, jurors, and community members with disabilities. In looking at the trial court’s decision below, this appears to be consistent with what it intended. In a proceeding to consider how to “restore” Ortiz-Abrego’s competency, the court opined that it could perhaps create circumstances where Ortiz-Abrego would be competent: “Unlike a lot of situations, we may not be in a situation of changing the defendant; we may be in a situation of changing us.” Report of Proceedings (Aug. 11, 2011) at 13-14; see also id. at 22 (“he was not competent to stand the trial we gave him”), 23 (“we are going to have to examine how we could design a trial for which he could be competent to stand”), 25 (“[m]y concern is that restoration is assuming that we can change the defendant when we have evidence before the court that we ... could change how we do trial”). This is just further evidence that the trial court blended its concerns about disability accommodations into its evaluation of Ortiz-Abrego’s competence when it should have evaluated the two separately under the distinct legal principles.
¶46 A review of the record in this case leaves no doubt that the trial court thoughtfully considered a variety of factors and strove to give Ortiz-Abrego a fair trial. And determining optimal accommodations for a wide variety of learning disabilities would be within a trial court’s discretion and could be necessary to preserve a defendant’s rights under the ADA and the Sixth Amendment. But the absence of such accommodations cannot be the reason a defendant is incompetent to stand trial because the accommodations do not address whether he has the capacity to understand and assist. Because the trial court in this case blended its consideration of disability accommodations with the question of competence, it applied the wrong legal standard. We must therefore hold that it abused its discretion.
¶47 Accordingly, I respectfully dissent.
Fairhurst, C.J., and González and Yu, JJ., concur with Madsen, J.